Case 1:O5-Cv-O2367-RWR

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ABDULLAH WAZIR ZADRAN, et al.
Petitioners/Plaintiffs,
Civil No. 05-CV-2367 (RWR)
v.

BARACK OBAMA, et al.,
Resp0ndents/Defendants.

wo !Poseo
  ORDER T0 STAY HABEAS PETITIONS OF PETITIONERS HAQ
WASIQ, RAHIM AND 0MAR1

Upon consideration of Petitioners’ Unopposed Motion to Stay Habeas Petitions of
Petitioners Haq Wasiq, Mohammad Rahim and Mohammad Nabi Omari, filed on April 8, 2009

(the "Motion"), and for good cause set forth in that Motion, it is hereby:

ORDERED that the Motion is granted in its entirety; and it is further

ORDERED that:

(l) The petitions for writ of habeas corpus shall be stayed with respect to
Petitioners Abdul Haq Wasiq, Mohammad Rahim, and Mohammad Nabi Omari for a period of

three months from the date of the filing of the Motion;

(2) The parties’ obligations under the Case Management Order in this action
shall be suspended with respect to Petitioners Abdul Haq Wasiq, Mohammad Rahim and

Mohammad Nabi Omari for three months from the date of the filing of the Motion;

Case 1:05-Cv-02367-RWR 2

(3) The portions of the Motion to Compel filed by Petitioners on March 20,
2009 that address issues relating solely to Petitioners Abdul Haq Wasiq, Mohammad Rahim,
and/or Mohammad Nabi Omari, and which do not relate to Petitioner Mohammad Zahir, shall be

held in abeyance for three months from the date of the filing of the Motion;

(4) The terms and effect of Judge Hogan’s September ll, 2008 Protective
Order and Procedures for Counsel Access to Detainees at the United States Naval Base in

Guantanamo Bay, Cuba shall remain in effect in this action;

(5) Subject to appropriate action, if any, in light of Kiyemba v. Obama, No.
05-5487 (D.C.Cir. April 7, 2009), the terms and effect of Judge Hogan’s July ll, 2008 Order
requiring Respondents to provide Petitioners’ counsel and the Court within thirty days’ advance
notice prior to any intended removal or transfer of a prisoner from Guantanamo Bay, Cuba shall

remain in effect in this action; and it is further

ORDERED that nothing herein shall affect the petition of Petitioner Mohammad
Zahir in this case, and none of the parties’ obligations under the Case Management Order with

respect to Mohammad Zahir shall be affected by this Order.

so oRDEREDrhis l day of MA> ,2009.

Richard W. Roberts
United States District Judge